Case 1:19-ap-01120-MB       Doc 3
                                2 Filed 10/18/19
                                        10/15/19 Entered 10/18/19
                                                          10/15/19 17:42:46
                                                                   16:40:58            Desc
                            Main
                            MainDocument
                                  Document Page
                                              Page11of
                                                     of11
                                                        5

                       STATUS CONFERENCE PROCEDURES
                        FOR THE HON. MARTIN R. BARASH

         The Court holds status conferences in all adversary proceedings and in
 chapter 11 cases. An initial status conference in adversary proceedings will be set
 for a date that is approximately 60 days after commencement of the proceeding.
 An initial status conference in chapter 11 cases will be set for a date that is
 approximately 30-40 days after the case is filed.

       The trial counsel for each of the parties must appear at the initial status
 conference in adversary proceedings. The debtor, counsel to the debtor, and
 counsel to any creditors committee or equity committee appointed in the case must
 appear in person at the initial chapter 11 status conference. Unless otherwise
 ordered by the Court, parties and counsel may attend subsequent status
 conferences telephonically in accordance with Judge Barash’s telephonic
 appearance procedures. 1

        A copy of these instructions must be attached to every complaint served in
 an adversary proceeding. The party serving such complaint must attach as Exhibit
 A hereto a copy of Local Bankruptcy Rules (“LBR”) Form F 7016-
 1.STATUS.REPORT. The proof of service for the complaint must expressly
 indicate that a copy of these instructions was served with the complaint.

    I.   STATUS REPORTS: ADVERSARY PROCEEDINGS

        A thorough, written status report, filed fourteen days in advance, is required
 before every initial or continued adversary proceeding status conference.

         For adversary proceeding status conferences, the status report must be
 a joint status report in a form substantially similar to LBR Form F 7016-
 1.STATUS.REPORT. This form is available on the Court’s website. Failure to file
 a joint status report may result in the imposition of monetary sanctions or the status
 conference being continued and parties being ordered to redo the status report to
 conform to the Local Bankruptcy Rule Form.

          Pursuant to LBR 7016-1(a)(3), if a defendant has not responded to the
 complaint or fails to cooperate in the preparation of a joint status report, the plaintiff
 is required to file a unilateral status report not less than seven days before the date
 scheduled for the status conference. This unilateral status report must contain the
 information in Sections A–E of LBR F 7016-1.STATUS.REPORT. The unilateral
 status report shall include a declaration setting forth the attempts made by the
 plaintiff to contact or obtain the cooperation of the defendant in the preparation of a
 joint status report.



         1
         These procedures available on the Court’s website,
 www.cacb.uscourts.gov, by clicking on the “Judges” menu, selecting “Our Judges,”
 selecting Hon. Martin R. Barash, and thereafter selecting the “Instructions/
 Procedures” tab.
                                                                                    4 / 2015
Case 1:19-ap-01120-MB  Doc 3
                           2 Filed 10/18/19
                                   10/15/19 Entered 10/18/19
                                                     10/15/19 17:42:46
                                                              16:40:58             Desc
                       Main
                       MainDocument
                             Document Page
                                         Page22of
                                                of11
                                                   5
    A. Limited Exceptions Where Status Report Not Required.

        A status report (either joint or unilateral) is not required only in the
 following limited circumstances:

            1. The matter is an adversary proceeding and, prior to the date
               scheduled for the status conference, the Court has entered an order
               approving a stipulation that resolves all issues raised by the
               adversary proceeding and provides either for dismissal of the action
               in its entirety or the entry of judgment in the action;

            2. Prior to the date scheduled for the status conference, the Court has
               entered an order approving a stipulation continuing the status
               conference to a later date (a written status report must be filed not
               less than fourteen days in advance of the continued status
               conference date); or

           3. The Court has expressly relieved the parties of the obligation to
              file a written status report.

      Unless one of the three exceptions outlined above applies, a status
 report must be filed in a timely manner. Parties that fail to do so will be
 subject to a minimum sanction of $150 or such other sanctions as may be
 warranted under the circumstances or allowed under LBR 7016-1(f).

      Failure to appear for a status conference in an adversary proceeding
 may also result in a minimum sanction of $250, dismissal of the adversary
 proceeding for failure to prosecute, or such other sanctions as may be
 warranted under the circumstances or allowed under LBR 7016-1(f).

    B. OTHER PROCEDURAL MATTERS RE: ADVERSARY PROCEEDINGS

        1. Default

       If a response to the complaint is not timely filed, the plaintiff should file a
 request for entry of default by the clerk. The plaintiff also may request entry of a
 default judgment by filing and serving (if necessary) an appropriate motion. See
 Fed. R. Bankr. P. 7055 and LBR 9021-1(d); LBR 7055-1. Upon the filing of such a
 motion, the plaintiff shall concurrently lodge a proposed form of default judgment.

        2. Authority to Enter Final Judgment

       Any party contending that the Court cannot enter a final judgment or order in
 an adversary proceeding must file and serve a memorandum of points and
 authorities and evidence in support of its position no less than fourteen days
 before the initial status conference. Failure to timely file and serve such
 memorandum and evidence in support thereof will be deemed consent to
 entry by the Court of a final judgment or order in the Adversary Proceeding.

        Any responsive memorandum and evidence in support of the Court’s
 authority to enter a final judgment or order in an adversary proceeding must be
 filed at least seven days before the initial status conference.
Case 1:19-ap-01120-MB      Doc 3
                               2 Filed 10/18/19
                                       10/15/19 Entered 10/18/19
                                                         10/15/19 17:42:46
                                                                  16:40:58          Desc
                           Main
                           MainDocument
                                 Document Page
                                             Page33of
                                                    of11
                                                       5
        3. Jury Trial

        Any party claiming a right to trial by jury must make a timely demand as set
 forth in LBR 9015-2. Any party asserting a right to a jury trial must file and serve a
 memorandum of points and authorities and evidence in support of its position no
 less than fourteen days before the initial status conference. Any response must be
 filed at least seven days before the initial status conference. If a party does not
 file and serve its papers in a timely manner, that failure may be deemed
 consent to whatever determination the Court makes.

        4. Scheduling Order.

       Unless otherwise ordered by the Court, within seven days after the initial
 status conference, the plaintiff must lodge a scheduling order consistent with the
 Court’s determinations at that status conference.

    II. STATUS REPORTS: CHAPTER 11 CASES

        A thorough, written status report, filed fourteen days in advance, is required
 before every initial or continued chapter 11 status conference, unless the Court
 has expressly relieved the Debtor of the obligation to file a written status report.
 Failure to do so may result in sanctions including dismissal, conversion, or the
 appointment of a trustee. Unless otherwise ordered by the Court, each chapter 11
 status report must contain the following: 2

    A. A brief description of the Debtor’s business and operations, if any, and the
       principal assets and liabilities of the estate.

    B. Brief answers to the following questions:

        1. What precipitated the filing of this case?

        2. What does the Debtor hope to accomplish in this case?

        3. What are the principal business and financial problems facing the
           Debtor and how does the Debtor intend to address these problems?

        4. What are the main legal disputes facing the Debtor and likely to be
           encountered during this case, and how does the Debtor recommend that
           these disputes be resolved?

        5. What is the Debtor’s estimate regarding timing for confirmation of a
           plan?

        6. Is the Debtor a "health care business" as defined in 11 U.S.C.
           § 101(27A)?

        7. Is the Debtor a small business debtor as defined in 11 U.S.C.
           § 101(51D)?

        2
        Subsequent chapter 11 status reports should be sure to highlight changes
 and developments since the previous chapter 11 status report.
Case 1:19-ap-01120-MB      Doc 3
                               2 Filed 10/18/19
                                       10/15/19 Entered 10/18/19
                                                         10/15/19 17:42:46
                                                                  16:40:58            Desc
                           Main
                           MainDocument
                                 Document Page
                                             Page44of
                                                    of11
                                                       5


       8. Is this case a single asset real estate case as contemplated in 11 U.S.C.
          §101(51B)?

       9. Has the Debtor complied with all of its duties under 11 U.S.C. §§ 521,
          1106, 1107, F.R.B.P. 1007 and all applicable guidelines of the Office of
          the United States Trustee?

       10. Do any parties claim an interest in cash collateral of the Debtor? Is the
           Debtor using cash that any party claims as its cash collateral, and if so,
           on what date did the Debtor obtain an order authorizing the use of such
           cash or the consent of the party?

    C. The identity of all professionals retained or to be retained by the estate, the
       dates on which applications for the employment of such professionals were
       filed or submitted to the United States Trustee, the dates on which orders
       were entered regarding such applications (if any), and a general description
       of the services to be rendered by each such professional. The initial status
       report should include an estimate of the expected amount of compensation
       for each professional. Subsequent status reports should provide estimates
       of the amounts actually incurred, as well as updated estimates of the
       additional fees and expenses anticipated.

    D. In operating cases, evidence regarding projected income, expenses, and
       cash flow. In the initial status report, this should cover the first six months
       of the case and contain a comparison to actual results for the 12 months
       preceding the filing of the case. In subsequent reports, this should show
       actual performance during the case, a comparison to the Debtor’s
       postpetition budget, and a projection of six months going forward.

    E. In the initial status report, proposed deadlines for the filing of claims and
       objections to claims. In subsequent reports, the status of efforts to resolve
       and/or object to claims.

    F. A discussion of the unexpired leases and executory contracts to which the
       Debtor is a party, including the Debtor’s intentions, a proposed timetable for
       addressing such leases and contracts, and the status of those efforts.

    G. In the initial status report, whether the Debtor anticipates the sale of any
       estate assets by motion or in connection with a plan. In subsequent
       reports, the status of those efforts.

    H. In the initial status report, a proposed deadline for the filing of a disclosure
       statement and plan, as well as a description any progress made towards
       developing and/or negotiating a plan. In subsequent reports, the status of
       those efforts.
Case 1:19-ap-01120-MB   Doc 3
                            2 Filed 10/18/19
                                    10/15/19 Entered 10/18/19
                                                      10/15/19 17:42:46
                                                               16:40:58   Desc
                        Main
                        MainDocument
                              Document Page
                                          Page55of
                                                 of11
                                                    5

                                  EXHIBIT A


               (The plaintiff shall attach a copy of Local Rule Form
                       F 7016-1.STATUS.REPORT here)
         Case
          Case1:19-ap-01120-MB
               1:19-ap-01120-MB Doc
                                 Doc2-1
                                     3 Filed
                                         Filed10/18/19
                                               10/15/19 Entered
                                                         Entered10/18/19
                                                                 10/15/1917:42:46
                                                                          16:40:58 Desc
                                                                                    Desc
                                 Main
                                  AP-Summons
                                      Document PagePage16ofof411


Attorney or Party Name, Address, Telephone & FAX Nos., State Bar No. &        FOR COURT USE ONLY
Email Address

Jorge A Gaitan
Brutzkus Gubner
21650 Oxnard St Ste 500
Woodland Hills, CA 91367
818−827−9000




Plaintiff or Attorney for Plaintiff

                                   UNITED STATES BANKRUPTCY COURT
                         CENTRAL DISTRICT OF CALIFORNIA − SAN FERNANDO VALLEY
In re:

                                                                              CASE NO.:    1:18−bk−12979−MB

Todd Harris Goldman                                                           CHAPTER:     7


                                                                              ADVERSARY NUMBER:         1:19−ap−01120−MB
                                                               Debtor(s).

David Seror


                                                               Plaintiff(s)
                               Versus
                                                                                  SUMMONS AND NOTICE OF STATUS
                                                                                    CONFERENCE IN ADVERSARY
Nicole Goldman                                                                       PROCEEDING [LBR 7004−1]
(See Attachment A for names of additional defendants)
                                                           Defendant(s)



TO THE DEFENDANT(S): A Complaint has been filed by the Plaintiff against you. If you wish to defend against the Complaint,
you must file with the court a written pleading in response to the Complaint. You must also serve a copy of your written
response on the party shown in the upper left−hand corner of this page. The deadline to file and serve a written response is
11/14/2019. If you do not timely file and serve the response, the court may enter a judgment by default against you for the relief
demanded in the Complaint.

 A status conference in the adversary proceeding commenced by the Complaint has been set for:
             Date:                December 12, 2019
             Time:                01:30 PM
             Hearing Judge:       Martin R. Barash
             Location:            21041 Burbank Blvd, Crtrm 303, Woodland Hills, CA 91367



            This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2016                                                  Page 1                        F 7004−1.SUMMONS.ADV.PROC
      Case
       Case1:19-ap-01120-MB
            1:19-ap-01120-MB Doc
                              Doc2-1
                                  3 Filed
                                      Filed10/18/19
                                            10/15/19 Entered
                                                      Entered10/18/19
                                                              10/15/1917:42:46
                                                                       16:40:58 Desc
                                                                                 Desc
                              Main
                               AP-Summons
                                   Document PagePage27ofof411


You must comply with LBR 7016−1, which requires you to file a joint status report and to appear at a status
conference. All parties must read and comply with the rule, even if you are representing yourself. You must cooperate with the
other parties in the case and file a joint status report with the court and serve it on the appropriate parties at least 14 days before
a status conference. A court−approved joint status report form is available on the court's website (LBR form F
7016−1.STATUS.REPORT) with an attachment for additional parties if necessary (LBR form F
7016−1.STATUS.REPORT.ATTACH). If the other parties do not cooperate in filing a joint status report, you still must file with
the court a unilateral status report and the accompanying required declaration instead of a joint status report 7 days before the
status conference. The court may fine you or impose other sanctions if you do not file a status report. The court may
also fine you or impose other sanctions if you fail to appear at a status conference.




                                                                                        KATHLEEN J. CAMPBELL
                                                                                        CLERK OF COURT




Date of Issuance of Summons and Notice of Status Conference in Adversary Proceeding: October 15, 2019




                                                                                        By:        "s/" Ana Gasparian
                                                                                                   Deputy Clerk




           This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2016                                                Page 2                        F 7004−1.SUMMONS.ADV.PROC
      Case
       Case1:19-ap-01120-MB
            1:19-ap-01120-MB Doc
                              Doc2-1
                                  3 Filed
                                      Filed10/18/19
                                            10/15/19 Entered
                                                      Entered10/18/19
                                                              10/15/1917:42:46
                                                                       16:40:58 Desc
                                                                                 Desc
                              Main
                               AP-Summons
                                   Document PagePage38ofof411



                                                     ATTACHMENT A
                                              Names of plaintiffs and defendants



Plaintiff(s):                                                                Defendant(s):
David Seror                                                                  Nicole Goldman
                                                                             Jasmin Ismail
                                                                             Ostrich House LLC, an Ohio limited liability corportion




            This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

                                                             ATTACHMENT A
        Case
         Case1:19-ap-01120-MB
              1:19-ap-01120-MB Doc
                                Doc2-1
                                    3 Filed
                                        Filed10/18/19
                                              10/15/19 Entered
                                                        Entered10/18/19
                                                                10/15/1917:42:46
                                                                         16:40:58 Desc
                                                                                   Desc
                                Main
                                 AP-Summons
                                     Document PagePage49ofof411



                                              PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:




A true and correct copy of the foregoing document entitled: SUMMONS AND NOTICE OF STATUS CONFERENCE IN ADVERSARY
PROCEEDING [LBR 7004−1] and (2) the accompanying pleading(s) entitled:
__________________________________________________________________________________________________________
__________________________________________________________________________________________________________
will be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005−2(d); and (b) in the manner
stated below:

   1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
   Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On
   (date) _____________________, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and
   determined that the following persons are on the Electronic Mail Notice List to receive NEF transmission at the email
   addresses stated below:




                                                                               Service information continued on attached page
   2. SERVED BY UNITED STATES MAIL: On (date) _____________________, I served the following persons and/or
   entities at the last known addresses in this bankruptcy case or adversary proceeding by placing a true and correct
   copy thereof in a sealed envelope in the United States mail, first class, postage prepaid, and addressed as follows.
   Listing the judge here constitutes a declaration that mailing to the judge will be completed no later than 24 hours after
   the document is filed.




                                                                               Service information continued on attached page
   3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state
   method for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date)
   _____________________, I served the following persons and/or entities by personal delivery, overnight mail service,
   or (for those who consented in writing to such service method), by facsimile transmission and/or email as follows.
   Listing the judge here constitutes a declaration that personal delivery on, or overnight mail to, the judge will be
   completed no later than 24 hours after the document is filed.




                                                                               Service information continued on attached page
   I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

   _____________________________________________________________                                    _________________________________
   Date                   Printed Name                                                                 Signature

                This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2016                                                                                  F 7004−1.SUMMONS.ADV.PROC
          Case 1:19-ap-01120-MB                  Doc 3 Filed 10/18/19 Entered 10/18/19 17:42:46                                 Desc
                                                 Main Document   Page 10 of 11


                                       PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
21650 Oxnard Street, Suite 500, Woodland Hills, California 91367.

A true and correct copy of the foregoing documents entitled:
1. SUMMONS AND NOTICE OF STATUS CONFERENCE IN ADVERSARY PROCEEDING [LBR 7004-1];
2. EARLY MEETING OF COUNSEL AND STATUS CONFERENCE INSTRUCTIONS;
3. COMPLAINT FOR: 1) AVOIDANCE OF FRAUDULENT TRANSFERS WITH ACTUAL INTENT; 2) AVOIDANCE
    OF CONSTRUCTIVE FRAUDULENT TRANSFERS; 3) RECOVERY AND PRESERVATION OF AVOIDED
    TRANSFERS; 4) ACCOUNTING; and
4. NOTICE OF COMPLIANCE WITH LOCAL BANKRUPTCY RULE 7026-1 will be served or was served (a) on the
judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On
October 18, 2019, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that
the following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated
below:

        Jorge A Gaitan ecf@bg.law, jgaitan@bg.law
        David Seror (TR) aquijano@bg.law, C133@ecfcbis.com
        United States Trustee (SV) ustpregion16.wh.ecf@usdoj.gov
                                                            Service information continued on attached page

2. SERVED BY UNITED STATES MAIL: On October 18, 2019, I served the following persons and/or entities at the last
known addresses in this bankruptcy case or adversary proceeding by placing a true and correct copy thereof in a sealed
envelope in the United States mail, first class, postage prepaid, and addressed as follows. Listing the judge here
constitutes a declaration that mailing to the judge will be completed no later than 24 hours after the document is filed.

 Honorable Martin R. Barash
 United States Bankruptcy Court
 Central District of California
 21041 Burbank Boulevard, Suite 342 / Courtroom 303
 Woodland Hills, CA 91367

                                                                              Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on ____________, 2019, I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.

                                                                              Service information continued on attached page
I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.



 October 18, 2019                        NIKOLA A. FIELDS                       /s/ Nikola A. Fields
 Date                                     Printed Name                          Signature




____________________________________________________________________________________________________________________
           This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California


December 2016                                                                                    F 7004-1.SUMMONS.ADV.PROC
          Case 1:19-ap-01120-MB                  Doc 3 Filed 10/18/19 Entered 10/18/19 17:42:46                                 Desc
                                                 Main Document   Page 11 of 11

Defendant
Nicole Goldman
1629 Long Avenue
Nashville, TN 37206

Defendant
Jasmin Ismail
9375 Floral Avenue
Cincinnati, OH 45242

Defendant
Jasmin Ismail
c/o Michael Sobkowiak, Esq.
Friedman Law Group
1901 Avenue of the Stars, Ste. 1000
Los Angeles, CA 90067

Defendant
Ostrich House, LLC
c/o Agent for Service of Process
Nasim Ismail
9375 Floral Avenue
Cincinnati, OH 45242




____________________________________________________________________________________________________________________
           This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California


December 2016                                                                                    F 7004-1.SUMMONS.ADV.PROC
